Walker, J.
The principal question raised upon this record is this : the State had but one witness ; he was put upon the stand and gave his evidence without being sworn; counsel addressed the jury, and the argument was closed. The defendant’s counsel then moved the, court to instruct the jury that they should acquit, as there was no evidence before them. The court overruled this motion, and allowed the witness to be sworn. He then detailed his evidence with some variation, and the jury convicted the defendant. A motion .was made for a new trial, and was overruled by the court. There was error in refusing the instruction asked, and in admitting the witness to be sworn, to testify after the argument was closed. Had a new trial been granted, this irregularity might have been cured, and it was error to overrule the motion for a new trial.
The judgment of the District Court is reversed, and the cause remanded.
Reversed and remanded.